Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Yannuzzi on 7/6/2022.

The application has been amended as follows: 

1. (Currently Amended) A glove for protection of a wearer's hand, the glove having a proximal end and a distal end and a dorsal side and a palmar side, the glove comprising: 
a glove body comprising a cuff portion, a palm portion, a thumb portion, and a plurality of finger portions, wherein the plurality of finger portions comprise at least one of an index finger portion, a middle finger portion, a ring finger portion, and a pinky finger portion 
a plurality of impact disbursement pads located on the dorsal side of the glove, the plurality of impact disbursement pads comprising a thumb knuckle pad, a thumb metacarpal pad , an index knuckle pad, an index metacarpal pad, a middle knuckle pad, a middle metacarpal pad, a ring knuckle pad , a ring metacarpal pad, a pinky knuckle pad, and a pinky metacarpal pad, wherein the plurality of impact disbursement pads comprise ventilated portions throughout the impact disbursement pads, wherein the plurality of impact disbursement pads comprise segmentation gaps that break up individual ones of the plurality of impact disbursement pads on an individual pad; and 
a webbing material continuously uninterruptedly spanning an area bounded by the thumb knuckle pad, the thumb metacarpal pad, the index knuckle pad, and the index metacarpal pad, wherein the webbing material is directly attached to the thumb knuckle pad, the thumb metacarpal pad, the index knuckle pad, and the index metacarpal pad; and 
wherein the glove body is formed from a first material, the webbing material  is  a second material, and the plurality of impact disbursement pads are formed from a third material; wherein the second material is a flexible material comprising ventilation holes; and wherein the first, second, and third materials are different materials.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found to teach, along with the other claim limitations, a webbing material continuously uninterruptedly spanning an area bounded by the thumb knuckle pad, the thumb metacarpal pad, the index knuckle pad, and the index metacarpal pad, wherein the webbing material is directly attached to the thumb knuckle pad, the thumb metacarpal pad, the index knuckle pad, and the index metacarpal pad. The closest prior art found is Copeland (U.S. 20120131714), however, Copeland teaches a webbing portion of two materials distinctly attached together (microfiber material of 86 (para. 57) and material forming bottom surface of valleys (92)) rather than a webbing material continuously uninterruptedly spanning an area bounded by and directly attached to the pads as claimed. No prior art was found to suitably combined with Copeland to meet the claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732  

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732